 
Exhibit 10.5


FORM OF LOCK-UP AGREEMENT
 
February 13, 2012


Rodman & Renshaw, LLC
1251 Avenue of the Americas, 20th Floor
New York, NY 10020


Ladies and Gentlemen:


Reference is made to the Placement Agency Agreement (the “Placement Agency
Agreement”) dated February 12, 2012, between ADMA Biologics, Inc., a Delaware
corporation (the “Company”), and Rodman & Renshaw, LLC, a Delaware limited
liability company, as placement agent (the “Placement Agent”).  Pursuant to the
Placement Agency Agreement, the Company is offering, through the Placement
Agent, shares of Common Stock. Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Placement Agency Agreement.


To induce the Placement Agent’s continuing efforts in connection with the
transactions contemplated by the Placement Agency Agreement, the undersigned
agrees that, without the Placement Agent's prior written consent, the
undersigned will not, for a period commencing on the closing of the Merger and
ending 180 days after such date (the “Lock-Up Period”), (1) offer, pledge, sell,
contract to sell, grant any option or contract to purchase, purchase any option
or contract to sell, or otherwise dispose of, directly or indirectly, any shares
of Common Stock or any securities convertible into, exercisable for, or
exchangeable for shares of Common Stock, (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise. The foregoing restriction
(i) shall not limit the right of the undersigned during the Lock-Up Period to
make any demand for or exercise any right with respect to, the registration of
any shares of Common Stock or any securities convertible into, exercisable for,
or exchangeable for shares of Common Stock so long as there are no sales of such
shares of Common Stock during the Lock-Up Period and (ii) shall include, without
limitation, any securities issued to the undersigned in (i) the Offerings and
(ii) the Merger in exchange for securities of the Company.


The undersigned agrees and consents to the entry of stop transfer instructions
with the Company's transfer agent and registrar relating to the transfer of the
undersigned's shares of Common Stock except in compliance with the restrictions
described above.


The provisions of this agreement may not be waived by the Placement Agent
without the prior written consent of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
This agreement shall terminate and be of no further force and effect if the
Merger is not consummated by March 12, 2012.


This agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to such State’s principles of conflict of
laws.  Delivery of a signed copy of this letter by facsimile transmission shall
be effective as delivery of the original hereof.
 
Very truly yours,




By: _________________________
Name:
Title:
 